Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 22, 1975, convicting him, inter alia, *826of various narcotics offenses, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a controlled substance in the third degree (count two of the consolidated indictment), and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The second count of the consolidated indictment is a lesser included offense of the first count thereof. The evidence does not support a finding of possession, as alleged in the second count, independent of the sale, as alleged in the first count. The other contentions raised by defendant have been considered and found to be without merit. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.